IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0189
                             Filed October 7, 2020


IN RE THE MARRIAGE OF ASHLEY KAY SEEHASE
AND CHRISTOPHER MICHAEL SEEHASE

Upon the Petition of
ASHLEY KAY SEEHASE,
      Petitioner-Appellee,

And Concerning
CHRISTOPHER MICHAEL SEEHASE,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Chickasaw County, Richard D.

Stochl, Judge.



      Christopher Michael Seehase appeals the child custody and property

distribution provisions of the decree dissolving his marriage to Ashley Kay

Seehase. AFFIRMED.




      Elizabeth M. Wayne of Papenheim Law Office, Parkersburg, for appellant.

      Teresa Rastede of Klatt, Augustine, Treinen & Rastede, Waterloo, for

appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       Christopher Michael Seehase appeals the child custody and property

distribution provisions of the decree dissolving his marriage to Ashley Kay

Seehase. We affirm.

       Ashley and Christopher were married on August 12, 2006. Ashley was

nineteen years old at that time and Christopher twenty-four. Their marriage was

dissolved on December 4, 2019. At that time, their two children, J.S. and L.S.,

were ages three and six. Prior to the temporary custody order, Ashley was the

primary caregiver. At the time of the dissolution trial, both parents lived in close

proximity, were working full time, had homes suitable for their children, were

capable parents, and had the support of their extended families.            They both

testified counseling would help them co-parent more effectively.

       In relation to Ashley’s joint physical care request, the district court wrote:

       The parties have not communicated effectively during the pendency
       of this action. They have each acted out of anger and been vindictive
       as a result of the “intervention” and resulting no-contact order. This
       court believes with some counseling and with the dismissal of the no-
       contact order, that inability can be [remedied].
               It cannot be questioned that cooperation and communication
       between the parents is essential in joint custodial arrangements.
       However, our legislature was aware that in a divorce the parties are
       generally not getting along well and a custody contest magnifies the
       adversarial nature of the dissolution proceeding. To be significant
       enough to justify a denial of joint custody, a lack of ability to
       communicate must be something more than the usual acrimony that
       accompanies a divorce. Tension between the parents is not alone
       sufficient to demonstrate joint physical placement will not work.
               ....
               The parties are awarded joint legal custody of the minor
       children. The issue of physical placement is far more complicated.
       Christopher has enjoyed primary placement since December of
       2018. L.S. did not [th]rive emotionally or academically in his care
       alone. However, both children are bonded to both parents and each
       ha[s] demonstrated a current ability to provide for their needs. While
                                         3


       communication has been very poor, the court believe[s] the children
       will benefit most by being in the equal care of both parents. They
       live in the same school district and each ha[s] solid family support.
       Ashley has repaired her relationship with her family and Christopher
       remains close with his. The court now believes the parties are
       capable of successfully co-parenting their children. They are
       awarded shared physical custody with the children being exchanged
       each week on Fridays after school or at 5:00 p.m. when school is not
       in session.

       The court divided the parties’ assets and liabilities and ordered Christopher

to make an equalization payment to Ashley in the amount of $2800. Christopher

appeals.

       Because marriage dissolution proceedings are equitable proceedings, our

review is de novo. See Iowa Code § 598.3 (2018); In re Marriage of Mauer, 874
N.W.2d 103, 106 (Iowa 2016).

       [W]e examine the entire record and adjudicate anew the issue of the
       property distribution. We give weight to the findings of the district
       court, particularly concerning the credibility of witnesses; however,
       those findings are not binding upon us. We will disturb the district
       court’s ruling “only when there has been a failure to do equity.”

In re Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013) (citations omitted).

               “Joint physical care” means an award of physical care of a
       minor child to both joint legal custodial parents under which both
       parents have rights and responsibilities toward the child including but
       not limited to shared parenting time with the child, maintaining homes
       for the child, providing routine care for the child and under which
       neither parent has physical care rights superior to those of the other
       parent.

Iowa Code § 598.1(4).

       Pursuant to Iowa Code section 598.41(1)(a), joint custody may be ordered

and the court’s custody determination is to “assure the child the opportunity for the

maximum continuing physical and emotional contact with both parents after the

parents have separated or dissolved the marriage” and “will encourage parents to
                                          4


share the rights and responsibilities of raising the child.” The court must consider

granting joint custody upon a parent’s request, and “[i]f the court does not grant

joint custody under this subsection, the court shall cite clear and convincing

evidence . . . that joint custody is unreasonable and not in the best interest of the

child.” Id. § 598.41(2), (3).

       Christopher argues shared care is not in the children’s best interests. He

repeats his complaints about communication the parties have experienced during

the parties’ separation.1 We have already noted the trial court’s acknowledgement

of that issue. Yet, we agree with the district court the parties’ conflict is not so

unusual as to preclude shared care. See In re Marriage of Bolin, 336 N.W.2d 441,

446 (Iowa 1983) (“Although cooperation and communication are essential in joint

custody, tension between the parents is not alone sufficient to demonstrate it will

not work.”).    Ashley and Christopher have both shown they are able to

communicate about the children’s care and both agreed their communication could

be aided with counseling. We encourage them to attempt to let go of their past

grievances and follow through with counseling so they can positively support their

children.

       Christopher next challenges the property division ordered by the court. “In

dissolution-of-marriage cases, marital property is to be divided equitably,

considering the factors outlined in Iowa Code section 598.21[(5)].” In re Marriage

of Hansen, 733 N.W.2d 683, 702 (Iowa 2007). “An equitable distribution of marital


1The parties’ descriptions of their interactions—not surprisingly—is very different.
The trial court’s findings of facts tended to support Christopher’s version of events.
Our reading of the transcript might lead to different findings. However, it is clear
both parties love and are capable of providing care to the children.
                                           5


property, based upon the factors in 598.21(5), does not require an equal division

of assets.” In re Marriage of Kimbro, 826 N.W.2d 696, 703 (Iowa 2013). The value

of the assets is to “be determined as of the date of trial.” In re Marriage of Driscoll,

563 N.W.2d 640, 642 (Iowa Ct. App. 1997).

       Christopher objects to the amount of the equalization payment, the

valuation and division of one of his retirement accounts,2 and the court’s equal

allocation of the debt remaining from a vehicle the court ordered sold.            The

valuations made by the court were within the range of evidence, and we do not

disturb them. See Hansen, 733 N.W.2d at 703. Christopher gives no compelling

reason to deviate from the general rule that valuations are to be made as of the

date of trial. And while one might quibble with a particular finding as to the value

of one asset or another, overall we find no failure to do equity in the court’s property

distribution, and we affirm. See McDermott, 827 N.W.2d at 676.

       Both parties seek an award of appellate attorney fees. “Appellate attorney

fees are not a matter of right, but rather rest in this court’s discretion.” Id. at 687

(citation omitted). “In determining whether to award appellate attorney fees, we

consider ‘the needs of the party seeking the award, the ability of the other party to

pay, and the relative merits of the appeal.’” Id. (citation omitted). In light of

Christopher’s lack of success on the merits of his appeal and greater ability to pay,

he shall pay $2000 toward Ashley’s appellate attorney fees. Costs are assessed

to Christopher.

       AFFIRMED.


2Christopher did not initially disclose this account but acknowledged its existence
and value at trial.